IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-50926
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE MARVIN AMAYA-ROSALES,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CR-104-ALL
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Jose Marvin Amaya-Rosales appeals his guilty-plea sentencing

for reentry after deportation in violation of 8 U.S.C. § 1326.

He argues that the indictment charged him with simple reentry, a

violation of § 1326(a), but he was sentenced as if he had pleaded

guilty to reentry following an aggravated felony conviction

pursuant to § 1326(b)(2).    His argument is foreclosed by the

Supreme Court’s decision in Almendarez-Torres v. United States,

___ U.S. ___, 1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.